Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 16 May 1788
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst


          
            
              Gentlemen
            
            Paris May 16. 1788.
          
          The first moments after my return to Paris having been necessarily required by letters which had come during my absence and which called for immediate answers, it is not till now that I can have the pleasure of informing you of my return, of thanking you for your attentions and civilities while at Amsterdam, and of acknoleging the receipt of your favor of May 8. The bills of Mr. Turckheim and Mr. Peuchen, you will be so good as to charge in your account with the United States, as I shall credit them in mine.
          I am happy that the loan has had the success you expected, and hope it will be filled up completely by the time we receive orders for the two articles of Foreign officers and Algiers, from the board of Treasury. We shall probably receive at the same time the ratification of Congress for the million on the last bonds, so as to open that loan. In the mean time a new demand comes from this court for a regular paiment of our interest in future to them. This would require about three quarters of a million of florins per annum, and should Congress provide for that to the end of the year 1790. as we have proposed for the other European demands, it will require nearly two additional millions. On this I have asked their pleasure. I have the honour to be with very great esteem & attachment, Gentlemen, your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        